Exhibit 99.2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES INTERIM CONDENSEDFINANCIAL STATEMENTS AS OF JUNE 30, 2016 IN U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Condensed Interim Consolidated Balance Sheets F-2 Condensed Interim Consolidated Statements of Comprehensive Loss F-3 Condensed Interim Consolidated Statements of Changes in Shareholders' Equity F-4 – F-6 Condensed Interim Consolidated Statements of Cash Flows F-7 - F-8 Notes to Condensed InterimConsolidated Financial Statements F-9 - F-11 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited CURRENT ASSETS: Cash and cash equivalents Short-term bank deposits Trade receivables Inventories Other receivables LONG-TERM ASSETS: Long term deposits and deferred costs Property, plant and equipment, net Intangible assets, net CURRENT LIABILITIES: Trade payables Other payables LONG-TERM LIABILITIES: Deferredrevenues - - Liabilities in respect of Chief Scientist government grants net of current maturities Contingent consideration for the purchase of treasury shares net of current maturities Severance pay liability, net 99 7 97 SHAREHOLDERS' EQUITY: Ordinary shares of NIS 0.01 par value: Authorized: 32,244,508 shares; Issued and Outstanding: 21,850,300 as of June 30, 2016 and December31, 2015 and 21,765,800 as of June 30, 2015 60 60 60 Share premium Foreign currency translation adjustments ) ) ) Accumulated deficit ) ) ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 2 MEDIWOUNDLTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS U.S. dollars in thousands (except share data and per share data) Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Audited Revenues Cost of revenues Gross loss ) Operating expenses: Research and development, net of participations Selling and marketing General and administrative Operating loss ) Financial income Financial expense ) Loss from continuing operations ) Loss from discontinued operation - ) - - ) Loss for the period ) Other comprehensive loss: Items to be reclassified to profit or loss in subsequent periods: Foreign currency translation adjustments (3
